Citation Nr: 1601255	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-27 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for thyroid disability.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967 and from August 1974 to March 1975. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2012 and October 2014, the appeal was remanded by the Board for further development.


FINDINGS OF FACT

1.  The Veteran's diabetes did not become manifest during service or for many years thereafter and is not shown to be related to service.  

2.  The Veteran's thyroid disability did not become manifest during service or for many years thereafter and is not shown to be related to service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for thyroid disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran alleges that her diabetes and thyroid disability are related to service and appears to allege that she had symptoms of these disabilities during service.  Also, in regard to the diabetes, she had asserted that she was actually diagnosed as a "borderline diabetic." during her pregnancy in 1968, more than 40 years ago.

The Veteran's service treatment records do not show any findings or complaints of diabetes, high blood sugar or thyroid problems, during either her first or second period of service.  At her June 1967 separation examination, her endocrine system was found to be normal and blood sugar testing was negative.  

In September 1972, prior to her second period of service, the Veteran underwent a hysterectomy.  At her August 1974 enlistment examination, her endocrine system was found to be normal and blood sugar testing was negative.  Also, on her August 1974 report of medical history at enlistment, she reported that she had not had any prior thyroid trouble or any sugar or albumin in the urine.  

Additionally, she indicated that she was in good health and not taking any medication and did not report any history of diabetes or high blood sugar.  

Similarly, at her February 1975 discharge examination, the endocrine system was found to be normal, blood sugar testing was negative and no history of diabetes or thyroid problems were noted.  The Veteran did experience some upper respiratory infections during service and also, in December 1974, experienced an instance of hot and cold flashes and nervousness that was determined to be a psychosomatic gynecological reaction in relation to upcoming travel.  

Overall, the service records provide highly probative evidence against his claim.

More importantly, post-service, the earliest medical evidence of record showing diabetes is from 1998, with a July 22, 1998 VA medical certificate indicating that the Veteran had reported that the previous day she had been informed that she was a diabetic, on the basis of a urine test.  It was noted that the Veteran had recently been experiencing dry mouth and excessive thirst and had been urinating a lot.  She had also lost approximately 30 pounds and the diagnostic assessment was diabetes.  The Veteran was prescribed Glipizide and advised to purchase a glucometer and monitor her blood sugar at home. 

It is important for the Veteran to understand that her statements at this point provide highly probative factual evidence against her own claim, clearly indicating a problem that began many, many, years after service.  

The earliest post-service medical evidence of thyroid problems is from 2006.  VA medical records show that the Veteran was found to have thyromegaly in November 2006 during an evaluation for weight loss.  The Veteran had not noticed the goiter before this but had had pain in the anterior neck radiating to the ears for many years.  She indicated that this pain had not been accompanied by dysphagia or hoarseness.  At a January 2007 VA endocrinology consult, it was noted that a thyroid ultrasound had shown a significant nodule in the right lobe and several nodules in the left lobe.  Clinically, the Veteran had no symptoms of thyroid dysfunction and her thyroid function tests were normal.  The diagnostic assessment was multinodular goiter.  Subsequent testing did not show any malignancy but the Veteran did subsequently have part of her thyroid removed.  Consequently, she takes Synthroid to maintain thyroid hormone balance.  

In August 2012, the Veteran was afforded a VA examination.  After examining the Veteran and reviewing the claims file, the examiner concluded that the Veteran's diabetes is less likely than not related to military service and that there was no indication that it began within one year of her separation from service.  The examiner noted that there were no medical records supporting the beginning of the diabetes prior to 1998.  Also, the gestational diabetes did not represent the start of her current diabetes mellitus.  In this regard, the examiner noted that the Veteran would not have been able to reenter service if she had been diabetic.  There are no medical opinions of record to the contrary (i.e. an opinion tending to indicate that the Veteran's diabetes is related to her military service).    

Regarding the thyroid disease, the examiner similarly opined that it is less likely than not related to service and that there is no indication that it began within one year of separation from service.  The examiner noted that there were no records of thyroid problems while in service or within one year of discharge.  Also, the Veteran's upper respiratory illnesses had no causal relationship with her thyroid disease.  Additionally, the examiner indicated that the hot flashes experienced during service were associated with the hysterectomy and not with hypothyroidism.   There are no medical opinions of record to the contrary (i.e. an opinion tending to indicate that the Veteran's thyroid disorder is related to her military service).   

As noted above, the Veteran has asserted that she was diagnosed as a borderline diabetic in 1968 during her pregnancy.  However, there is no indication that such a diagnosis was reflective of anything more than a temporary blood sugar surge, related to the pregnancy.  In this regard, sugar testing was normal when the Veteran was later tested at enlistment in August 1974 and at separation in February 1975.  Also, on her August 1974 report of medical history at enlistment, she did not report having diabetes, borderline diabetes or any other blood sugar problems and generally indicated that she was in good health.  Additionally, the VA examiner specifically considered whether the Veteran's current diabetes might be related to this instance of "gestational diabetes" and concluded that no such relationship was present.  Accordingly, the weight of the medical evidence is against a finding that the Veteran's current diabetes is related to any instance of "gestational diabetes" suffered in 1968.  

The Veteran also appears to allege that her diabetes was actually manifested during boot camp as she generally stated in her September 2008 Form 9 that "the diseases I have involve many symptoms and are progressive.  My complaints began in boot camp and are exactly as they are now, only more frequent."  She indicated that during boot camp, she complained of sensitivity to sun light and painful legs and feet.  Also, she reported that at one point, after marching on the parade field, she passed out in the barracks and was given aspirin for leg pains.  Additionally, she noted that during the 6 to 8 weeks of training at Paris Island, she was put on a diet and that prior to enlistment, she was asked to lose 15 pounds.  The Veteran is competent to report symptoms she experienced and the dietary restrictions that were imposed on her.  However, there is no medical evidence of record that even suggests that any of these reported symptoms, to include being overweight by military standards, were a manifestation of diabetes.  Once again, sugar testing was normal at all times during both periods of service, the "borderline diabetes" during the 1968 pregnancy is not shown to have been chronic in nature and actual diabetes was not diagnosed until 1998.  

Moreover, to the extent the Veteran is alleging that she received post-service treatment for diabetes at an earlier time, or that she experienced symptoms attributable to her current diabetes at an earlier time, the Board does not find this assertion accurate.  In this regard, the July 1998 VA medical records clearly show that diabetes had just been diagnosed and her diabetic symptoms (e.g dry mouth, excessive thirst, frequent urination and weight loss) had begun recently.  The Board presumes that if the Veteran had had a previous diagnosis of diabetes or had had such symptoms for a longer period, she would have reported this to her medical provider at the time of the July 1998 diabetes diagnosis.  Accordingly, the Board finds that the history relied on by the VA examiner (i.e. a temporary bout of "gestational diabetes" in 1968 but the current diabetes mellitus not diagnosed until 1998) to be accurate.

Similarly, the Veteran appears to allege that her thyroid disorder first became manifest in service, specifically pointing to the upper respiratory infections she experienced during service as first manifestations, while also indicating that she continued to be treated for respiratory infections between her first and second periods of service.  However, there is no medical evidence of record that even suggests that any of this reported symptomatology, to include respiratory infections, were a manifestation of thyroid disorder.   Also, to the contrary, the VA examiner specifically found that the Veteran's upper respiratory illnesses had no causal relationship with her thyroid disease.  Further, although the Veteran reported experiencing similar symptoms during service and currently, including sensitivity to sunlight and painful legs and feet, she has not specifically alleged that the reported symptoms in service actually continued up until the present (i.e. continuity of symptomatology since service).     

When first diagnosed with thyromegaly in 2006, the Veteran did report that she had had pain in the anterior neck radiating to the ears for many years.  However, she did not indicate that this pain had been present during either period of service or soon thereafter and has not subsequently made such a report.  Consequently, to the extent this symptom was deemed a potential manifestation of the thyroid disorder, it is not shown to have been present during service or soon thereafter.  Accordingly, the Board finds that the examiner was relaying an accurate history when noting that there were no records of thyroid problems while in service or within one year of discharge.    

The Veteran generally alleges that her current diabetes and thyroid disorder are related to service.  However, as a layperson, with no demonstrated expertise concerning the etiology of diabetes or thyroid disorder, her allegations concerning such etiology (other than accurate assertions concerning continuity of symptomatology actually attributable to the current diabetes and/or thyroid disorder, which are not present here) may not be afforded any significant probative value.  Consequently, the weight of the evidence indicates that the Veteran's current diabetes and thyroid disorder did not become manifest in service and are not otherwise related to service.  Accordingly, the preponderance of the evidence is against these claims and they must be denied.  38 C.F.R. § 3.303, 3.307, 3.309; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).     

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letter sent to the Veteran in March 2007.   

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, available post-service treatment records and Social Security Administration (SSA) records have been obtained, along with assertions from the Veteran and her representative.  The Veteran did identify receiving additional VA treatment during the period from January 1968 to December 1998.   In response, VA has made exhaustive efforts to attempt to obtain any such records.  However, no such records were determined to be available.  Consequently, in February 2015, the AOJ issued a written report for the record documenting its formal finding of unavailability of these records.  The AOJ also sent the Veteran a May 2015 letter, notifying her of the unavailability of the records and asking her to submit any records she might have in her possession.  In a subsequent May 2015 response, the Veteran indicated that she did not have any such records in her possession and asked that VA continue the adjudication of the claim.  Thus, the Board finds that the AOJ has satisfied its duty to assist in attempting to obtain such records.    
 
VA also provided the July 2012 endocrinology examination in this case and the Board finds that this examination adequately addressed the potential etiology of the Veteran's current diabetes and thyroid disorder.  38 C.F.R. § 3.159(c)(4).  It does not appear that the examiner specifically addressed the Veteran's assertions that she experienced symptoms during service of sensitivity to light and painful legs and feet during service and that she experiences these symptoms now.  See Veteran's September 2008 Form 9.  However, the examiner did more generally indicate that he reviewed the claims file, a review which the Board presumes included the Form 9.  Additionally, the Veteran did not specifically allege continuity of this reported symptomatology since service (rather she simply indicated that she had had such symptoms in service and also currently) and there is no medical evidence of record, which even suggests that the Veteran's current diabetes or thyroid disorder could be related to such symptomatology.   (Moreover, in regard to the painful legs and feet, the Veteran indicated that the symptoms during service were actually due to her flat feet).   Accordingly, the examiner was not required to specifically address these assertions.  See 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  
 
There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.   Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


ORDER

Service connection for diabetes is denied.

Service connection for thyroid disability is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


